UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENDRICK SHAFER DOAKES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-59)


Submitted:   May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Quander, Jr., JAMES E. QUANDER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kendrick       Shafer     Doakes      pled    guilty    to    attempted

interference with interstate commerce by robbery and discharging a

firearm during a crime of violence.              Doakes’ attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967).

Although counsel states there are no meritorious issues for appeal,

he challenges the district court’s categorization of Doakes as a

career offender based, in part, upon a previous state conviction

for   possessing    a    weapon    of     mass   destruction,     specifically   a

sawed-off shotgun.         Doakes was informed of his right to file a

supplemental brief, but he has not done so.

           Doakes       asserts    that    his   previous   firearm     possession

conviction was not a crime of violence under U.S. Sentencing

Guidelines Manual § 4B1.1(a) (2002) (career offender guidelines).*

However,   as   counsel     concedes,       we   found   otherwise      in   United

States v. Johnson, 246 F.3d 330, 335 (4th Cir. 2001), which

specifically held that “possession of a sawed-off shotgun is a

crime of violence under USSG § 4B1.1 because the possession of such

a weapon always creates a serious potential risk of physical injury

to another.”    Thus, the district court did not err in sentencing

Doakes as a career offender.




      *
      Doakes does not challenge the use of his other predicate
conviction.

                                        - 2 -
              In accordance with Anders, we have reviewed the entire

record in this case, including the Fed. R. Crim. P. 11 hearing and

sentencing transcripts, and have found no meritorious issues for

appeal.     We, therefore, affirm Doakes’ convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation at

that time.      Counsel’s motion must state that a copy thereof was

served on Doakes.         We dispense with oral argument, because the

facts   and    legal    contentions   are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -